DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the application filed 02/09/2022. 

Claims 1-20 are presenting for examination.  Claims 1, 10, and 15 are independent Claims. 

Information Disclosure Statement


2. 	The Applicant’s Information Disclosure Statement filed 05/17/2022 has been received, entered into the record, and considered.

Drawings



3.	The drawings filed 02/09/2022 are accepted for examination purposes.

Specification


4.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The cross reference related to the application cited in the specification must be updated (i.e., update the relevant status, with PTO serial numbers or patent numbers where appropriate). Correction is required.

Claim Rejections - 35 USC § 112
5.         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

As to Claim 15:
The term “executable” renders the claim indefinite because it is unclear whether the functions in the claim are actually performed.

The dependent Claims are rejected for fully incorporating the deficiencies of their respective base claim.

To expedite a complete examination of the instant application, the claims rejected under 35 U.S.C. §112 above are examined in anticipation of Applicant amending the claims so the claimed functions are executed by a computer.

Double Patenting


6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-24 of US Patent No. 11263255.

 	Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-24 of U.S. patent number 11263255 contain every element of claims 1-20 and of the instant application and thus anticipate the claim of the instant application.  Claim of the instant application therefore are not patently distinct from the earlier patent claims and as such is unpatentable over obvious-type double patenting.  A later application claim is not patently distinct from an earlier claim if the later claim is anticipated by the earlier claim.  
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)”. ELI LILLY AND COMPANY vs. BARR LABORATORIES INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).


Current Application
US  11263255
1. A method, comprising: 

receiving, at a compute device, a set of candidate messages associated with a promoted entity; 

selecting, by the compute device, a first candidate message from the set of candidate messages based on an interest score associated with the first candidate message, the interest score indicating a likelihood of a user interacting with the first candidate message; and 





forming, by the compute device, a set of target messages including the first candidate message, wherein each target message in the set of target messages includes a reference to the promoted entity; 

generating, by the compute device, for display in a vertical stream of a set of cards on a user device, a target card, the target card including a carousel portion having a set of transitional windows, such that during display on the user device: the set of transitional windows includes the set of target messages; only one transitional window of the set of transitional windows is fully rendered at a time on the display of the user device; and the set of transitional windows is displayed in a cyclical manner such that each transitional window of the set of transitional windows horizontally transitions to a next transitional window of the set of transitional windows; and 


transmitting, by the compute device to the user device for display, the target card.
1. A method, comprising: 

receiving, at a compute device, a plurality of candidate messages associated with a promoted entity; 

selecting, by the compute device, a first candidate message from the set of candidate based on an interest score associated with the first candidate messages, the interest score indicating a likelihood of a user interacting with the first candidate message, further comprising calculating, using a machine learning model, the interest score associated with the first candidate message; and 

forming, by the compute device, a set of target messages including the first candidate message, wherein each target message in the set of target messages includes a reference to the promoted entity; 

generating, by the compute device, for display in a vertical stream of a set of cards on a user device, a target card, the target card including a carousel portion having a set of transitional windows, such that during display on the user device: each transitional window in the set of transitional windows includes a different target message of the set of target messages; only one transitional window of the set of transitional windows is fully rendered at a time on the display of the user device; and the set of transitional windows is displayed in a cyclical manner such that each transitional window of the set of transitional windows horizontally transitions to a next transitional window of the set of transitional windows; 

transmitting, by the compute device to the user device for display, the target card; 

receiving an indication of user interaction with the transitional window of the set of transitional windows including the first candidate message; and updating the machine learning model based on the indication of user interaction.


As to the remaining claims 2-20, they are also rejected under obvious type double patenting as stated in claim 1 above. 

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-22 of US Patent No. 10747805.

 	Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-22 of U.S. patent number 10747805 contain every element of claims 1-20 and of the instant application and thus anticipate the claim of the instant application.  Claim of the instant application therefore are not patently distinct from the earlier patent claims and as such is unpatentable over obvious-type double patenting.  A later application claim is not patently distinct from an earlier claim if the later claim is anticipated by the earlier claim.  

Current Application
US  10747805
1. A method, comprising: 

receiving, at a compute device, a set of candidate messages associated with a promoted entity; 






selecting, by the compute device, a first candidate message from the set of candidate messages based on an interest score associated with the first candidate message, the interest score indicating a likelihood of a user interacting with the first candidate message; and 

forming, by the compute device, a set of target messages including the first candidate message, wherein each target message in the set of target messages includes a reference to the promoted entity; 




generating, by the compute device, for display in a vertical stream of a set of cards on a user device, a target card, the target card including a carousel portion having a set of transitional windows, such that during display on the user device: the set of transitional windows includes the set of target messages; only one transitional window of the set of transitional windows is fully rendered at a time on the display of the user device; and the set of transitional windows is displayed in a cyclical manner such that each transitional window of the set of transitional windows horizontally transitions to a next transitional window of the set of transitional windows; and 
























transmitting, by the compute device to the user device for display, the target card.
1. A method comprising: 

receiving, by a computing device and from an information distribution system, a first group of one or more messages composed by one or more users of a first group of one or more client devices accessing a social media platform, wherein each of the messages in the first group of one or more messages includes a reference to a particular brand; 

determining, by the computing device, using a machine learning model, an interest score for a candidate message based at least in part on content of the candidate message, wherein the candidate message is included in the first group of one or more messages; 


responsive to determining that the interest score satisfies a threshold interest score, inserting, by the computing device, the candidate message into a group of one or more brand messages, wherein each brand message in the group of one or more brand messages includes a reference to the particular brand; 

and sending, by the computing device and to the information distribution system, a targeted message to be output for display at a second group of one or more client devices, wherein the targeted message comprises an original portion and a carousel portion, wherein the carousel portion comprises a group of two or more transitional windows, wherein each transitional window in the group of two or more transitional windows includes one of the brand messages in the group of one or more brand messages, and wherein the original portion comprises content formed at the computing device, the method further comprising: initially receiving, by the computing device, an indication of user input from a particular client device of the second group of one or more client devices that indicates a selection of a trend, wherein the trend is related to the particular brand, and wherein each of the messages in the first group of one or more messages includes content associated with the trend; and constructing, by the computing device, the carousel portion of the targeted message by: placing a distinct graphical element that contains a respective brand message of the group of one or more brand messages and information identifying a user who composed the respective brand message into a respective transitional window of the group of two or more transitional windows, forming an additional transitional window that includes the original portion of the targeted message, and adding the additional transitional window to the group of one or more transitional windows to form an expanded group of three or more transitional windows; and 

sending, by the computing device and to the information distribution system, the targeted message to be output for display at the particular client device of the second group of one or more client devices, wherein the targeted message is displayed such that only a single transitional window of the expanded group of three or more transitional windows is fully displayed at a given time, such that the particular client device of the second group of one or more client devices is configured to individually and cyclically display each transitional window in the expanded group of three or more transitional windows during a period of time, and such that a transition between the transitional windows of the expanded group of three or more transitional windows is a horizontal transition.


As to the remaining claims 2-20, they are also rejected under obvious type double patenting as stated in claim 1 above. 

Allowable Subject Matter

7.	Claims 1-14 appear to be allowable over the prior art of record, subject to the 
obviousness-type double patenting rejections detailed above, and subject to a final search.

Claims 15-20 appear to be allowable over the prior art of record, subject to the 
112 and obviousness-type double patenting rejections detailed above, and subject to a final search.


Contact information

8.	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday from 9:00 AM - 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached at (571)272-8352.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MAIKHANH NGUYEN/Primary Examiner, Art Unit 2176